Citation Nr: 1146092	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-09 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at Law


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1953 to October 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

By way of background, the Board initially denied the Veteran's service connection claims for bilateral hearing loss and tinnitus in a decision issued in March 2010, and the Veteran subsequently appealed the denial of this claim to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, the Court vacated the Board's decision and granted a Joint Motion for Remand (Joint Motion) in an Order issued in April 2011.  The case has now been returned to the Board for compliance with the mandates of the Joint Motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In the Joint Motion, the parties agreed that a medical opinion addressing the etiology of the Veteran's tinnitus should be obtained and that the Board's reasons and bases for denying the Veteran's bilateral hearing loss service connection claim were insufficient.   

With regard to the Veteran's tinnitus service connection claim, the parties determined that the Veteran's 2008 VA audiometric examination erroneously failed to address the etiology of his tinnitus.  Notably, the examination report reflects that the Veteran denied a history of tinnitus during the examination (although he now asserts that he did not make such a denial); thus, absent the Veteran's report of experiencing tinnitus, the examiner did not diagnose the Veteran with tinnitus nor offer an opinion regarding its etiology.   With regard to the Veteran's bilateral hearing loss service connection claim, the parties noted a perceived misstatement of a medical opinion rendered by the Veteran's treating VA audiologist and therefore found the Board's analysis to be insufficient.

The record currently contains conflicting medical opinions regarding whether the Veteran has a current diagnosis of tinnitus and whether his currently-diagnosed bilateral hearing loss is related to service.  Accordingly, the Board finds that the Veteran should be afforded a new VA audiometric examination, to include a medical opinion addressing whether any currently-diagnosed tinnitus or bilateral hearing loss are etiologically related to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently-diagnosed bilateral hearing loss and tinnitus, to include its relationship to service.

The examiner should be provided with the Veteran's claims file for review in conjunction with the examination.  The examiner is then asked to opine whether it is as likely as not that any currently-diagnosed bilateral hearing loss and/or tinnitus is related to service.  In rendering this opinion, the examiner is asked to include a discussion of the assertion in the November 2011 medical opinion submitted by the Veteran's attorney that noise-induced hearing loss and associated tinnitus, often manifest with a delayed onset.  

In any event, a complete rationale for any opinion expressed should be provided.  If the examiner determines that a medically-sound opinion cannot be reached, it is requested that an explanation as to why that is so be included.  

2.  Then, re-adjudicate the Veteran's claim.  If the action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



